DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 3,425,247 to Etter.
Etter discloses a security door lock for security back locking of a door lock, said security door lock enabling the locking of the door lock from inside in such a way that the lock cannot be opened with a key or a picklock, the lock including a lock body (14), a lock bolt (24) inside the lock body, a lock bolt shifter (56, 60, 74) inside the lock body, a lock bolt shifting lever (54, 58, 72, 96) protruding from the lock bolt shifter, a slot (slot within 22) in the lock body for receiving the lock bolt shifting lever which is turnable between the lever's inclined end positions in the slot when the lock bolt shifter is rotated, twist means (18) indoors for rotating the lock bolt shifter, a .

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of the security latch is in the form of a cylinder segment and is axially slideably inserted within a cylinder shaped frame and functionally connected with the twist means formed as a turning ring surrounding the cylinder shaped frame.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to auxiliary locking structures within door locks:

U.S. Patent Number 6,912,882 to Alonso; U.S. Patent Number 6,644,077 to Huang; U.S. Patent Number 5,651,568 to Fortune et al.; U.S. Patent Number 5,433,497 to Koenig; U.S. Patent Number 5,083,823 to Fann et al.; U.S. Patent Number 4,712,396 to Cary et al.; U.S. Patent Number 3,799,592 to Babb, Jr. et al.; U.S. Patent Number 3,593,548 to Kendrick; U.S. Patent Number 3,266,277 to Chesler.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054.  The examiner can normally be reached on M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        




CJB /cb/
September 9, 2021